Birdsong, Judge.
Following denial of summary judgment to Parsons, Brinckerhoff/ Tudor (“PBT”) on August 11, 1983, this court granted PBT’s application for interlocutory appeal on August 30, 1983. That grant was based upon this court’s concern as to whether PBT and Ernst (Bowman’s immediate employer and PBT’s subcontractor) were fellow employees of MARTA and whether Bowman, who had received workers’ compensation, could pursue a tort action against a fellow employee namely PBT.
Since the grant of the interlocutory appeal in this case, the Supreme Court has considered the case of Bowman v. MARTA, (Case No. 40842, order dated April 18, 1984, vacated and remanded to the trial court). In that case the Supreme Court vacated the grant of summary judgment to MARTA in light of several of its decisions rendered since the date of the grant of summary judgment to MARTA.
Based upon the decision of the Supreme Court in Bowman v. MARTA, a companion case to this case, it is apparent that the grant of the interlocutory appeal was improvident and this case, together with the companion cases, should be considered in light of the reasoning given in Bowman v. MARTA, supra. Accordingly, it is concluded the grant of interlocutory appeal in this case was improvident and the appeal is dismissed.

Appeal dismissed.


Quillian, P. J., and Carley, J., concur.